                                                                      JS-6
 1
 2
 3
 4

 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12
13   BMW OF NORTH AMERICA, LLC,               Case No: 2:19-cv-03750 PA (Ex)
     et al.,
14
                Plaintiffs,                   PERMANENT INJUNCTION
15                                            AGAINST DEFENDANTS
                    v.                        DMITRY POTERYAHIN,
16                                            SPRINTER SUPPLIER, LLC,
     SPRINTER SUPPLIER, LLC,                  AND DIP TRADING CO.,
17   et al.,                                  LTD.
18              Defendants.                       Judge: Hon. Percy
19                                            Anderson
20
21
22

23
24        The Court, pursuant to the Stipulation for Entry of Permanent Injunction and

25   Dismissal of Entire Action by and between Plaintiffs BMW of North America,

26   LLC and Bayerische Motoren Werke AG (collectively “Plaintiffs”), and

27   Defendants Dmitry Poteryahin, Sprinter Supplier, LLC and DIP Trading US, Ltd.

28   (collectively “Defendants”) filed concurrently herewith, hereby ORDERS,

                                           -1-
 1   ADJUDICATES, and DECREES that a permanent injunction shall be and hereby
 2   is entered against Defendants in the above-referenced matter as follows:
 3         1.     PERMANENT INJUNCTION. Defendants are hereby restrained
 4   and enjoined, pursuant to 15 United States Code (“U.S.C.”) § 1116(a), from
 5   engaging in, directly or indirectly, or authorizing or assisting any third-party to
 6   engage in, any of the following activities in the United States:
 7                i.     copying, manufacturing, importing, exporting, purchasing,
 8   marketing, advertising for sale, offering for sale, selling, distributing or otherwise
 9   dealing in any automobile emblems/badges, wheel rim center caps or related
10   automobile parts that use, or otherwise make any unauthorized commercial use of,
11   the BMW® (U.S.P.T.O. Reg. Nos. 0,611,710; 0,613,465; 1,450,212; 2,816,178;
12   4,293,991; 5,333,863; 5,333,865; 5,333,899; 5,333,900) trademarks (collectively
13   “BMW Trademarks”), and/or any intellectual property that is confusingly or
14   substantially similar to, or that constitutes a colorable imitation of, any BMW
15   Trademarks, whether such use is on or in connection with any Internet use,
16   website, domain      name,    metatags, advertising, promotions, solicitations,
17   commercial exploitation, television, web-based or any other program, unless such
18   use is expressly authorized by BMW or otherwise permissible by law;
19                ii.    advertising or displaying images and/or photographs of non-
20   genuine BMW products using BMW Trademarks;
21                iii.   using BMW Trademarks in advertising to suggest that non-
22   genuine BMW products being advertised are sponsored by, endorsed by, or are
23   otherwise affiliated with BMW and/or advertising non-genuine BMW automotive
24   parts using descriptions that imply that the products are genuine BMW products.
25   Defendants may, however, use “BMW” or other BMW wordmarks to advertise
26   non-BMW parts for sale with fair use descriptions such as ‘for BMW
27   automobiles’ or ‘fits BMW model _______,’ or similar language, provided that
28   “BMW” or any other BMW wordmarks that are used are in the identical font,
                                              -2-
 1   format, size, and color as, and no more prominently displayed than the
 2   surrounding text.   In no event may any BMW logo, design mark, or other
 3   graphical BMW Trademarks be used by Defendants under this exception.
 4         2.     Defendants are ordered to deliver to Plaintiffs immediately for
 5   destruction all allegedly infringing products bearing BMW Trademarks in their
 6   possession, custody, or control.
 7         3.     This Permanent Injunction shall be deemed to have been served upon
 8   Defendants at the time of its execution by the Court.
 9         4.     The Court finds there is no just reason for delay in entering this
10   Permanent Injunction against Defendants, and, pursuant to Rule 54(a) of the
11   Federal Rules of Civil Procedure, the Court directs immediate entry of this
12   Permanent Injunction against Defendants.
13         5.     NO APPEALS AND CONTINUING JURISDICTION. No
14   appeals shall be taken from this Permanent Injunction against Defendants, and
15   Plaintiffs and Defendants waive all rights to appeal. This Court expressly retains
16   jurisdiction over this matter to enforce any violation of the terms of this
17   Permanent Injunction by Defendants.
18         6.     NO FEES AND COSTS. Plaintiffs and Defendants shall bear their
19   own attorneys’ fees and costs incurred in this matter.
20
21         IT IS SO ORDERED, ADJUDICATED, and DECREED this 8th day of
22   August, 2019.
23
24                                          _________________________________
25
                                                    PERCY ANDERSON
                                                 United States District Judge
26
27
28

                                             -3-
